Citation Nr: 9906995	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  98-04 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUES

1.  Entitlement to service connection for a claimed nervous 
condition.  

2.  Entitlement to service connection for a disability 
manifested by a urethral stricture.  

3.  Whether the veteran has submitted new and material 
evidence to reopen the claim of service connection for a 
prostate condition.  

4.  Whether the veteran has submitted new and material 
evidence to reopen the claim of service connection for a skin 
condition.  



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active military service from June 1946 to 
June 1949.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1992 rating decision of the RO.  

The veteran testified at a hearing before a local hearing 
officer in December 1992 and before this Member of the Board 
in Washington, D.C. in October 1998.  

(The issue of whether the veteran has submitted new and 
material evidence to reopen the claim of service connection 
for a skin condition will be discussed in the Remand portion 
of this document.)  



FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran currently suffers from nervous disability due to 
disease or injury which was incurred in or aggravated by 
service.  

2.  The veteran has presented a plausible claim that he 
currently might suffer from disability manifested by a 
urethral stricture due to service.  

3.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for a prostate condition has been 
submitted.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for a nervous condition.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a), 7104 (West 1991 & Supp. 1998).  

2.  The veteran has submitted a well-grounded claim of 
service connection for a disability manifested by a urethral 
stricture.  38 U.S.C.A. §§ 1110, 1131, 5107(a), 7104 (West 
1991 & Supp. 1998).  

3.  New and material evidence has been submitted to reopen 
the veteran's claim of service connection for a prostate 
condition.  38 U.S.C.A. §§ 1110, 1131, 5108, 5107, 7104 (West 
1991 & Supp. 1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Well-Grounded Claims.

Statutory law as enacted by the Congress also charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  This threshold requirement is 
critical since the duty to assist a veteran with the 
development of facts does not arise until the veteran has 
presented evidence of a well-grounded claim.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997);  Caluza v. Brown, 7 Vet. 
App. 498, 505 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

A well-grounded claim has been defined by U.S. Court of 
Appeals for Veterans Claims (Court) as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect the claim is "plausible" or "possible" is 
required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claimant therefore cannot meet this burden merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under § 5107(a).  Grottveit  v. Brown, 5 
Vet. App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim of 
service connection requires competent evidence of the 
following:  i) current disability (through medical 
diagnosis);  ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and;  
iii) a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  Moreover, the truthfulness of evidence offered by the 
veteran and his representative is presumed in determining 
whether a claim is well grounded.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).


Service connection for a nervous condition.

A careful review of the service medical records shows that 
the veteran was not treated for a nervous condition during 
his period of active duty.  The report of the veteran's 
separation examination was silent as to any complaints or 
findings concerning a nervous condition.  

The veteran's claims folder is also silent as to any post-
service treatment of a nervous condition.  Additionally, 
there is no competent evidence showing any current nervous 
disability which is due to the veteran's service.  Although 
the veteran claims to suffer from a nervous condition due to 
service, his assertions represent lay evidence and, as such, 
are insufficient to well ground his claim absent supporting 
medical evidence.  Espiritu.  

The veteran's claims folder does not contain competent 
medical evidence showing he currently suffers from a nervous 
disability due to service.  This being the case, the 
veteran's claim does not meet the requirements set forth by 
the Court in Caluza.  Hence, the Board must find that the 
veteran has not submitted a well-grounded claim of service 
connection for a nervous condition.  

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) (West 1991) to 
assist the veteran with the development of evidence.


Service connection for urethral stricture.

A careful review of the service medical records shows that 
the veteran did not receive treatment for urethral stricture 
during his period of active duty, although treatment for 
gonorrhea is shown.  The post-service, treatment records show 
that the veteran has been treated for urethral stricture on a 
number of occasions.  A January 1995 VA treatment report 
describes the condition as present "since 1947."  The 
claims folder also contains records of treatment from the 
Metropolitan Health Center in New York, New York.  These 
records refer to urethral stricture in June 1962 and in 
September 1962.  The veteran's claims folder also contains 
the report of a retrograde urethrogram dated in May 1961 
which makes notice of the veteran's urethral stricture.  

Applying the facts of the case to the test set forth by the 
Court, the Board notes that the record does show a continuing 
diagnosis of urethral stricture, so the veteran's claim does 
meet the first requirement set forth by the Court in Caluza.  
In fact, the evidence supports the possibility that the 
veteran might have suffered from a chronic urethral stricture 
since service as defined in 38 C.F.R. § 3.303(b).  Savage v. 
Gober, 10 Vet. App. 488, 497 (1997);  38 C.F.R. § 3.303 
(1998).  Since competent evidence had been presented showing 
that he currently might have disability manifested by a 
urethral stricture due to service, the Board finds a well-
grounded claim of service connection has been submitted.  
Caluza at 506.  


Whether the veteran has submitted new and material evidence 
to
reopen the claim of service connection for a prostate 
condition.

By rating decision issued in May 1971, the RO denied a claim 
by the veteran for entitlement to service connection for a 
prostate condition.  That decision was not appealed by the 
veteran and therefore became a final decision.  

38 U.S.C.A. § 5108 states, "If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991 & Supp. 1998).  The United States Court of 
Veterans Appeals (Court) has set forth a two-part analysis to 
be used when a veteran seeks to reopen a claim based upon 
"new and material" evidence.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  This two-step analysis requires a 
determination under 38 U.S.C.A. § 5108 regarding whether or 
not evidence is "new and material" so as to permit the 
reopening of the claim.  If it is, a decision must then be 
made as to whether or not the evidence presented warrants a 
revision of the former disposition.  The second level 
analysis must be made based upon an evaluation of the merits 
of the claim in light of all the evidence, both old and new.  
An adverse determination regarding either question is 
appealable.  Moreover, the Board, as well as the veteran must 
point to a medical basis other than an unsubstantiated 
opinion to reopen a claim under 38 U.S.C.A. § 5108 (West 1991 
& Supp. 1998).  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In Colvin v. Derwinski, the Court required that, in order to 
reopen a previously denied claim, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).  However, 38 C.F.R. § 3.156(a) requires that, to 
reopen a claim, evidence submitted must only be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1998).  In Hodge v. West, the U.S. Court of Appeals for the 
Federal Circuit stated that the test created by the Court in 
Colvin was more restrictive than required by 38 C.F.R. 
§ 3.156(a).  Hodge v. West, No. 98-7017 (Fed. Cir. September 
16, 1998).  In fact, the Court of Veterans Appeals was stated 
to have "impermissibly replaced the agency's judgment with 
its own" and "imposed on veterans a requirement 
inconsistent with the general character of the underlying 
statutory scheme for awarding veterans' benefits."  Hodge.  

The standard to be used by the Board in this determination is 
therefore whether evidence presented since the May 1971 
rating action is "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a) (1998).  

In the case at hand, when the RO denied the veteran's claim 
in May 1971 it had before it the veteran's service medical 
records, records of private treatment dated in 1951 and 
records of VA treatment dated in May 1962.  The RO based its 
denial on the lack of medical evidence showing the veteran 
suffered from a prostate condition in service.  

Since the time of that denial, the evidence presented 
includes records of treatment received from the City of New 
York Department of Hospitals which showed the veteran was 
diagnosed with and treated for "chronic prostatitis" in 
June 1962 secondary to "GC" (gonorrhea).  Since the service 
medical records establish that the veteran did have gonorrhea 
in service, the new evidence now suggests a connection 
between a disease manifested in service and possible current 
prostate disability.  

Although this evidence is far from conclusive, it does raise 
the possibility of a relationship between a post-service 
prostate disability and disease or injury in service.  The 
evidence therefore is found to be significant and must be 
considered in order to decide the merits of the veteran's 
claim.  38 C.F.R. § 3.156(a) (1998).  Accordingly, the Board 
finds that new and material evidence has been submitted to 
reopen the claim of service connection for a prostate 
condition.  


ORDER

As a well-grounded claim has not been submitted, service 
connection for a nervous condition denied.  

As the veteran has submitted a well-grounded claim of service 
connection for a disability manifested by a urethral 
stricture, the appeal is allowed subject to further action as 
discussed hereinbelow.  

As new and material evidence has been submitted to reopen the 
claim of service connection for a prostate condition, the 
appeal is allowed subject to further action as discussed 
hereinbelow.  



REMAND

Since the Board has determined that the veteran has submitted 
a well-grounded claim of service connection for urethral 
stricture, the RO must conduct a merits review of this 
matter.  This also means that VA now has a statutory duty to 
assist the veteran with the development of evidence in 
connection with his claim.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998).  The Court has held this duty includes 
performing an adequate VA medical examination.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Since the veteran has not 
been afforded a VA urologic examination concerning this 
claim, the RO should schedule him for such an examination.  
All other indicated development should be undertaken in this 
regard.  

Since new and material evidence has been submitted to reopen 
the claim of service connection for a prostate condition, the 
Board notes that the reopened claim must be remanded to the 
RO for the second step of the Manio analysis (a de novo 
review of the entire record) in order to avoid prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Concerning the veteran's attempt to reopen his claim for 
service connection for a skin condition, the Board notes that 
the VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to a claim which is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998). See 
also Boeck v. Brown, 6 Vet. App. 14, 17 (1993); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994).  However, if the 
veteran's application for benefits is incomplete, VA shall 
notify the veteran of the evidence necessary to complete the 
application.  38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1998).  
An application is incomplete if VA is put on notice of the 
likely existence of competent medical evidence that would, if 
true, would be relevant to, indeed, necessary for, a full and 
fair adjudication of a veteran's claim.  Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  38 U.S.C.A. § 5103(a) also 
applies to applications to reopen previously denied claims 
for service connection.  Graves v. Brown, 8 Vet. App. 523 
(1996).  Hence, the RO should contact the veteran and inform 
him about the type of evidence needed to reopen his claim of 
service connection for a skin condition.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate 
steps to contact the veteran in order 
to request that he identify the 
names, addresses, and approximate 
dates of treatment for all VA and 
non-VA health care providers who have 
treated him for a urethral stricture, 
any prostate condition, and the 
claimed skin condition since service.  
The RO should also instruct the 
veteran that he should submit all 
medical evidence that tends to 
support his assertions that he has 
current skin disability due to 
disease or injury which was incurred 
in or aggravated by service.  After 
obtaining any necessary authorization 
from the veteran, the RO should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran in response to this request, 
which have not been previously 
secured.  

2.  The RO should schedule the 
veteran for a VA examination to 
determine the extent and likely 
etiology of his urethral stricture 
and the claimed prostate condition.  
The claims folder must be made 
available to the examiner for review.  
All indicated testing should be done 
in this regard.  Based on his/her 
review of the case, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that the veteran currently 
suffers from disability manifested by 
a urethral stricture or prostate 
disability due to gonorrhea or other 
disease or injury which was incurred 
in or aggravated by service.  A 
complete rationale for each opinion 
expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

3.	When the above actions have been 
completed, the RO should undertake to 
review the veteran's pending claims.  
This should include de novo review of 
the claims of service connection for 
a disability manifested by a urethral 
stricture and service connection for 
a prostate condition.  The RO should 
determine whether the veteran has 
submitted new and material evidence 
to reopen his claim of service 
connection for a skin condition.  In 
the event that any decision remains 
adverse to the veteran, the claims 
folder and the assembled data should 
be returned to the Board for 
completion of appellate review after 
compliance with the provisions of 
38 U.S.C.A. § 7105.  No action is 
required by the veteran unless he 
receives further notice.  

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

